Title: To James Madison from Hezekiah Niles, [ca. 15] July 1817
From: Niles, Hezekiah
To: Madison, James


SirBaltimore [ca. 15] July—1817
After revolving upon some suitable apology for intruding myself with the following statement and request, I have thought it most respectful to decline offering any, expect [sic] to observe that if ought appears to your better judgment improper in either, that you will attribute it to any thing else than a willingness on my part to act so in any respect towards you.
For six years ending with the next month, I shall have published the Weekly Register at Baltimore. The weight of accumulated debts due to the establishment with the great labor and vexation they give me added to the general necessity that persons in our line of Business have of now and then “winding up their affairs” as the phrase is, combined to make me resolve to give up the publication in reality, or at least apparently. This idea going abroad has caused many, whose good opinion is enough to flatter any one, to urge me to persevere and keep up the work in its present form, manner, and spirit, altering only its conditions in any way that might give ease to myself under an assurance of adequate support from the people of the United States. Thus encouraged, I have determined, as the only possible means of my continuing it, to attempt to enforce absolute payment in advance, which would not only releive me of a heavy expence and secure me from great losses, but give me more than one half the time for editorial duties or needful relaxation from business—of which last I may be said to have had none at all, for the period stated.
To effect these objects—to realize the fruits of past labors and make those of the future less Burthensome, I have determined, to make the present, or 12th vol. conclude a series, to be completed by a very copious and general index of the whole, & commence in Sept. next, as it were de novo.
I am perfectly aware that this arrangement will give a considerable shock to my establishment, but it is the only one on which I can consent to continue it and it requires that I should bolster it up by all fair and honorable means—among which is the public opinion of honorable men.
I have been flattered with the belief that the Weekly Register is not only useful as a book of almost universal reference as to past things & facts connected with the history and circumstances of nations, & especially those of the United States, but that it has done a good deal to the rouse of a national feeling and built up pride of character hitherto too much neglected through the contentions of parties; and that while it has avoided all sorts of personalities it has contributed to extend and encourage as much as any other work the principles of our constitution and to explain those laws of natural right & the reason of things on which it is founded. These assurances I frankly, confess, are very agreeable—but I am conscious that they have rather grown out of my habits of thinking and industry, than of any talents as a writer that belong to me.
This explanation and preamble is necessary to my request, offered with diffidence and submitted with entire respect for your decision whether to grant it or not. You have had an opportunity of seeing the Weekly Register from its commencement, and I solicit your opinion of it to spread before the people—to extend its circulation through your particular countenance to enable me to withstand any effect that must be made in its pecuniary arrangements.
A letter exactly similar to this has been addressed to Presidents Adams & Jefferson to vice president Tompkins, to generals Brown and Jackson, & Com. Rodgers & Capt Porter: & if it is deemed right by you to give your opinion & for the purposes stated I shall be thankful to receive it by the 20th of August. Very respectfully your obt St
H Niles
